 



Exhibit 10.25.10
STATE OF ILLINOIS
DEPARTMENT OF PUBLIC AID

AMERIGROUP FLORIDA, INC.   Medicaid HMO Contract

AHCA CONTRACT NO. FA523
AMENDMENT NO. 10
     THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:

1.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels, is
hereby deleted in its entirety and replaced with the following:

  90.0   PAYMENT AND AUTHORIZED ENROLLMENT LEVELS

  a.   The Agency assigns the Plan an authorized maximum enrollment level for
each operational county, and the Agency shall pay the Plan capitation payments
for each Agency operational area, in accordance with the following table. The
Agency shall pay the Plan capitation payments based on the Agency operational
area (or rate zone) age group, gender and authorized services, in accordance
with Attachment VIII-A.     b.   The authorized maximum enrollment level is in
effect as of July 1, 2005, or upon Contract execution, whichever is later. The
Agency must approve in writing any increase in the Plan’s maximum enrollment
level for each operational county. Such approval shall not be unreasonably
withheld, and shall be based on the Plan’s satisfactory performance of terms of
the Contract and approval of the Plan’s administrative and service resources, as
specified in this Contract, in support of each enrollment level.     c.   Table
1 provides the Plan’s Contract enrollment levels.     d.   Table 2 provides the
authorized areas of operation and respective capitation rates, which are located
in Attachment VIII-A.

Table 1
Enrollment Levels

          County   Maximum Enrollment Level
BREVARD
    8,000  
BROWARD
    14,000  
DADE
    25,000  
HILLSBOROUGH
    40,000  
LEE
    18,000  
MANATEE
    3,500  
ORANGE
    30,000  
OSCEOLA
    8,500  
PALM BEACH
    12,000  
PASCO
    15,000  
PINELLAS
    25,000  
POLK
    30,000  
SARASOTA
    8,000  
SEMINOLE
    8,000  

AHCA Contract No. FA523, Amendment No. 10, Page 1 of 3

 



--------------------------------------------------------------------------------



 



AMERIGROUP FLORIDA, INC.   Medicaid HMO Contract

Table 2
Capitation Rates

  (i)   General Capitation Rates plus Mental Health Rates (Attachment VIII-A,
Table 4):

Area 5 Counties:

          County   Provider Number
Pasco
    015005304  
Pinellas
    015005305  

Area 6 Counties:

          County   Provider Number
Hillsborough
    015005300  
Polk
    015005307  
Manatee
    015005318  

Area 7 Counties:

          County   Provider Number
Orange
    015005308  
Seminole
    015005313  
Osceola
    015005314  
Brevard
    015005336  

Area 8 Counties:

          County   Provider Number
Lee
    015005302  
Sarasota
    015005306  

Area 9 Counties:

          County   Provider Number
Palm Beach
    015005310  

Area 10 Counties:

          County   Provider Number
Broward
    015005311  

Area 11 Counties:

          County   Provider Number
Dade
    015005312  

  e.   For Plans participating in the frail/elderly program, the community rate
shall be paid for all members in each eligibility category except for those SSI
members determined by the Comprehensive Assessment and Review for Long Term Care
(CARES) Unit to be at risk of nursing home institutionalization. Evidence of
such assessments shall be provided to the

AHCA Contract No. FA523, Amendment No. 10, Page 2 of 3

 



--------------------------------------------------------------------------------



 



AMERIGROUP FLORIDA, INC.   Medicaid HMO Contract

      Agency by the Plan prior to authorization by the Agency of payment of the
institutional rates. Payment of institutional rates for any eligible enrollee
shall continue only so long as the enrollee meets the level of care requirements
for institutionalization, otherwise, the community capitation rate applies.    
f.   Notwithstanding the payment amounts which may be computed with the rate
table outlined in Attachment VIII-A, the sum of total capitation payments under
this Contract shall not exceed the total Contract amount of $680,379,083.00
expressed on page seven (7) of this Contract.

2.   Attachment VIII, Estimated 2005-2006 Rates; Not for use unless approved by
CMS, is hereby deleted in its entirety and replaced with Attachment VIII-A,
2005/2006 Medicaid HMO Capitation Rates.   3.   This Amendment shall have an
effective date of March 1, 2006, or the date on which both parties execute the
Amendment, whichever is later.

          All provisions in the Contract and any attachments thereto in conflict
with this Amendment shall be and are hereby changed to conform with this
Amendment.
          All provisions not in conflict with this Amendment are still in effect
and are to be performed at the level specified in the Contract.
          This Amendment, and all its attachments, are hereby made part of the
Contract.
          This Amendment can not be executed unless all previous Amendments to
this Contract have been fully executed.
          IN WITNESS WHEREOF, the parties hereto have caused this 6 page
amendment (including all attachments) to be executed by their officials
thereunto duly authorized.

         
AMERIGROUP FLORIDA, INC.
  STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION    
 
       
SIGNED
  SIGNED    
BY: /s/ Don Gilmore
  BY: /s/ Alan Levine    
 
 
 
 
   
 
       
NAME: Don Gilmore
  NAME: Alan Levine    
 
       
TITLE: CEO
  TITLE: Secretary    
 
       
DATE: 2-20-06
  DATE: 2-27-06    

List of attachments included as part of this Amendment:

          Specify Type   Number   Description  
Attachment
  VIII-A   2005/2006 HMO Rates (3 pages)

AHCA Contract No. FA523, Amendment No. 10, Page 3 of 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT VIII-A
2005/2006 MEDICAID HMO CAPITATION RATES
By Area, Age and Eligibility Category
Effective from July 1, 2005 thru June 30, 2006
             TABLE 1

                                                                               
                                                                               
                    General Rates:                                              
                                                                           
Effect from July 1, 05-Dec. 31, 05     Effect from Jan. 1, 06 - June 30, 06    
                                TANF                                            
      SSI-NO-MEDICARE                             SSI-B   SSI-AB     SSI-B  
SSI-AB Area   BTHMO+2MC   3MO-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   BTHMO+2MC   3MO-11MO   AGE (1-5)   AGE(6-13)   AGE (14-20)
  AGE (21-54)   AGE (55+)           AGE (65-)   AGE(65+)             AGE (65-)  
AGE (65+)                                     Female   Male   Female   Male    
                                                                               
                             
01
    856.86       169.63       82.99       52.46       116.16       58.88      
223.51       144.11       299.66       8,379.19       1,456.16       373.32    
  192.70       211.00       636.93       598.54       359.76       314.95      
219.52         213.89       77.80       67.94  
02
    856.85       169.63       82.99       52.46       116.16       58.88      
223.51       144.11       299.66       8,379.19       1,456.16       373.32    
  192.70       211.00       636.93       598.84       359.76       314.85      
219.52         213.89       77.80       67.94  
03
    956.50       190.36       93.47       59.66       130.82       66.71      
252.75       163.57       340.95       8,796.55       1,536.62       394.23    
  205.64       225.15       679.21       639.39       347.95       292.11      
203.81         229.06       75.70       66.16  
04
    877.98       175.54       86.37       56.47       120.97       62.05      
234.40       152.22       317.36       8,571.65       1,495.56       363.99    
  199.57       218.39       659.82       620.93       333.59       294.49      
205.57         207.10       77.20       67.39  
05
    919.97       183.42       90.13       57.68       126.15       64.46      
244.02       158.18       328.69       9,248.01       1,615.40       414.34    
  216.54       236.27       713.54       671.66       327.78       311.44      
217.30         209.72       74.11       64.73  
06
    839.69       168.12       82.82       53.24       115.99       58.58      
224.94       146.07       306.02       8,536.48       1,494.27       383.80    
  201.12       219.94       663.51       624.96       318.14       263.93      
198.16         200.02       66.93       60.15  
07
    894.04       178.56       87.80       58.33       122.97       63.04      
238.18       154.51       322.34       8,976.51       1,573.97       404.61    
  212.74       232.25       701.12       661.11       306.90       264.61      
198.64         199.32       72.42       63.28  
08
    765.52       156.85       77.12       49.44       107.84       56.29      
209.14       136.62       282.90       8,247.93       1,440.20       369.54    
  192.51       211.13       636.41       599.00       306.59       265.63      
201.43         185.30       69.18       60.36  
09
    850.65       169.56       83.32       53.28       116.63       59.62      
225.69       148.30       304.86       8,123.67       1,599.06       410.92    
  216.11       235.92       711.70       670.95       286.69       317.25      
221.58         179.44       76.11       66.48  
10
    864.17       170.66       84.11       54.07       117.82       60.56      
228.53       148.48       309.60       11,134.67       1,955.16       602.14    
  254.85       289.16       873.08       823.33       316.19       341.03      
235.55         205.90       81.99       71.69  
11
    1,110.67       220.94       108.54       69.06       151.73       77.37    
  293.07       189.70       396.11       12,135.43       2,122.04       545.24  
    284.82       311.87       940.59       885.79       450.68       420.85    
  294.28         269.25       112.55       95.31  

             TABLE 2

                                                                               
                                                                               
                    General + Transportation Rates:                            
                                                                               
      Effect from July 1, 05 - Dec. 31, 05     Effect from Jan. 1, 06 - June 30,
06                                                                              
                                                  TANF                          
                                                        SSI-NO-MEDICARE        
                    SSI-B   SSI-AB     SSI-B   SSI-AB Area   THMO+2M0   3MO-11MO
  AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)   THMO+2MO  
3MO-11MO   AGE (1-6)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)      
    AGE (65-)   AGE (65+)             AGE (65-)   AGE (65+)                    
                Female   Male   Female   Male                                  
                                                                               
01
    859.90       170.76       83.89       53.10       117.81       59.91      
226.17       145.81       302.65       8,391.86       1,468.01       360.72    
  194.81       214.64       651.77       609.36       374.05       331.44      
226.36         228.18       94.29       74.78  
02
    859.90       170.76       83.89       53.10       117.81       59.91      
226.17       145.61       302.65       8,391.86       1,468.01       360.72    
  194.81       214.64       651.77       609.36       374.05       331.44      
226.36         228.18       94.29       74.78  
03
    959.98       191.56       94.50       60.41       132.70       67.68      
255.60       165.52       344.37       8,811.57       1,550.92       403.17    
  208.19       229.78       697.16       652.10       358.59       316.61      
213.61         239.70       99.10       75.86  
04
    880.32       176.41       87.06       55.97       122.24       62.84      
236.46       153.53       319.66       8,558.73       1,511.34       393.66    
  202.38       223.50       679.81       634.95       340.18       317.93      
215.29         213.69       100.94       77.11  
05
    922.10       184.21       90.75       58.14       127.30       66.18      
245.89       159.37       331.78       8,257.23       1,624.00       419.72    
  218.07       239.06       724.34       679.53       333.32       325.59      
223.17         216.28       86.26       70.60  
06
    842.31       169.02       83.53       53.76       117.30       60.38      
227.06       147.42       307.40       8,546.66       1,504.05       389.72    
  202.87       223.11       675.78       633.85       322.90       298.45      
204.18         204.78       83.45       66.17  
07
    896.76       179.20       88.31       56.70       123.90       63.62      
239.68       155.47       324.02       8,987.84       1,584.55       411.12    
  214.63       235.67       714.39       670.51       314.35       301.66      
205.65         204.77       89.57       70.37  
08
    786.64       158.01       78.04       50.11       109.62       66.34      
211.86       137.36       285.97       8,269.67       1,451.18       376.39    
  194.48       214.68       650.16       608.74       316.39       304.12      
207.55         195.10       84.67       86.75  
09
    853.54       170.64       84.16       53.90       118.15       60.59      
228.21       147.91       307.69       9,136.00       1,610.56       416.13    
  216.16       239.64       726.15       681.19       293.10       336.49      
229.56         183.85       95.35       74.46  
10
    856.36       171.67       84.76       54.54       119.01       61.30      
230.45       149.70       311.95       11,151.24       1,670.64       511.81    
  267.61       294.16       892.47       837.08       322.46       363.21      
247.75         212.17       104.17       80.79  
11
    1,112.08       221.47       108.96       69.38       152.49       77.84    
  294.30       190.48       396.50       12,145.44       2,131.36       551.08  
    286.49       314.69       962.30       894.10       455.34       433.98    
  299.72         273.91       125.86       103.75  

             TABLE 3

                                                                               
                                                                               
                    General + Dental Rates:                                    
                                                                             
Effect from July 1, 05 - Dec. 31, 05     Effect from Jan. 1, 06-June 30, 06    
TANF                                                                            
      SSI-NO-MEDICARE                             SSI-B   SSI-AB     SSI-B  
SSI-AB Area   THMO+2M0   3MO-11MO   AGE (1-6)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   THMO+2MO   3MO-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)
  AGE (21-54)   AGE (55+)           AGE (65-)   AGE (65+)             AGE (65-)
  AGE (65+)                                     Female   Male   Female   Male  
                                                                               
                               
01
    856.85       169.64       85.68       57.82       122.00       63.64      
224.53       144.95       300.28       8,379.19       1,456.20       375.81    
  196.65       214.57       638.22       599.71       359.86       315.91      
219.89         213.99       78.76       66.31  
02
    856.85       169.64       86.68       57.82       122.00       63.64      
224.53       144.95       300.28       8,379.19       1,456.20       375.81    
  196.65       214.57       638.22       599.71       359.86       315.91      
219.89         213.99       78.76       66.31  
03
    956.50       190.37       96.77       66.24       137.98       72.54      
258.08       166.32       342.99       8,796.55       1,536.66       397.67    
  211.11       230.10       681.91       641.21       349.31       294.26      
204.63         230.42       77.85       66.98  
04
    877.98       175.55       88.68       60.09       125.99       66.14      
237.63       164.89       319.33       8,571.85       1,495.60       366.54    
  203.61       222.05       662.50       622.74       334.80       286.81      
206.45         208.31       79.52       68.27  
05
    919.98       183.44       93.94       66.28       134.42       71.19      
254.18       166.58       335.91       8,248.01       1,615.44       419.19    
  224.23       243.23       718.05       675.60       332.66       317.69      
219.69         214.62       80.36       67.12  
06
    839.89       168.13       85.94       59.43       122.74       85.05      
231.04       151.11       308.75       8,636.48       1,494.30       387.15    
  206.75       225.03       666.52       628.34       320.73       288.82      
200.03         202.61       73.82       62.02  
07
    894.04       178.57       90.51       61.74       128.65       67.53      
243.93       159.26       325.86       8,976.51       1,574.00       407.86    
  218.05       237.05       704.74       663.55       310.08       287.80      
159.80         200.50       73.71       64.52  
08
    785.52       156.86       79.85       54.89       113.87       60.13      
214.88       140.36       286.42       8,247.93       1,440.22       372.40    
  197.06       215.24       641.03       602.12       309.05       292.56      
202.94         187.76       73.11       61.87  
09
    850.66       169.68       86.88       60.40       124.36       65.93      
229.41       149.37       307.13       9,123.67       1,599.08       414.10    
  221.16       240.49       714.60       672.91       269.96       319.90      
222.59         180.71       78.76       67.49  
10
    854.17       170.87       87.29       60.49       124.73       66.19      
231.56       150.99       311.65       11,134.67       1,955.21       606.08    
  271.11       294.81       876.08       826.36       317.65       344.02      
239.70         207.36       64.98       72.74  
11
    1,110.68       220.96       112.49       76.98       180.31       64.36    
  296.12       192.22       396.87       12,136.43       2,122.07       649.62  
    291.76       315.16       943.63       887.86       462.12       423.86    
  295.43         270.59       115.56       99.46  

AHCA Contract No. FA523, Attachment VIII-A, Page 1 of 3

 



--------------------------------------------------------------------------------



 



     
          TABLE 4

                                                                               
                                                                               
                    General + Mental Health Rates:                              
                                                                               
                                                                               
                                          Effect from July 1, 05 - Dec. 31, 05  
  Effect from Jan. 1, 06 - June 30, 06     TANF                                
                                                  SSI-NO-MEDICARE              
            SSI-B   SSI-AB     SSI-B   SSI-AB Area   BTHMO+2MO   3MO-11MO   AGE
(1-5)   AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+) BTHMO+2MO   3MO-11MO   AGE
(1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)           AGE (65-)  
AGE (65+)             AGE (65-)   AGE (65+)                                    
Female   Male   Female   Male                                                  
                                                               
01
    856.86       169.64       84.58       64.23       128.68       71.38      
227.66       148.26       303.38       5,379.21       1,456.20       384.40    
  263,28       284.40       732.06       631.82       367.49       331.54      
236.11         221.62       94.39       84.63  
02
    856.87       169.66       85.36       69.26       128.93       71.65      
226.66       147.16       302.78       8,379.20       1,466.19       388.93    
  276.27       264.36       690.26       621.15       360.78       328.39      
232.86         234.92       91.24       61.38  
03
    956.61       190.37       94.52       67.12       136.49       72.38      
254.10       164.92       342.33       6,796.66       1,536.63       401.17    
  243.67       248.87       702.91       649.30       368.64       299.65      
211.36         237.65       83.24       73.70  
04
    877.99       176.66       87.58       63.92       127.38       68.47      
236.93       153.75       318.93       8,571.86       1,495.69       394.00    
  254.46       252.62       694.02       836.24       342.17       311.98      
223.04         215.68       94.67       84.86  
05
    919.98       183.43       91.16       64.87       131.62       69.93      
246.33       159.49       331.03       9,248.02       1,615,41       420.86    
  262.27       266.55       735.60       681.19       332.63       321.24      
227.10         214.69       83.91       74.53  
06
    839.91       168.14       84.80       87.94       131.69       76.16      
230.12       161.25       309,66       8,536.50       1,494.29       383.28    
  262.76       264.04       746.69       853.76       319.38       288.23      
202.46         201.26       73.23       84.45  
07
    894.06       178.67       89.54       68.84       132.32       72.39      
240.41       166.74       324.62       8,976.52       1,673.98       414.04    
  264.97       264.82       733.66       874.72       312.76       296.22      
210.26         203.20       84.13       74.97  
08
    765.63       166.88       76.13       66.61       113.39       60.74      
210.44       136.92       284.23       8,247.94       1,440.21       376.25    
  229.28       234.06       669.32       608.69       313.20       297.40      
210.20         191.91       77.96       69.13  
09
    860.66       169.67       84.46       61.30       122.72       66.71      
227.14       147.76       306.35       9,123.68       1,599.07       417.49    
  252.14       268.39       734.16       680.34       292.37       328.87      
233.20         183.12       67.73       78.10  
10
    864.19       170.66       86.07       67.92       128.34       71.08      
231.04       160.99       312.37       11,134.68       1,966.19       610.19    
  308.82       316.67       900.47       834.79       319.50       346.90      
244.42         209.21       87.86       77.46  
11
    1,110.68       220.95       110.34       81.84       161.42       87.06    
  295.39       192.02       397.48       12,136.44       2,122.05       664.29  
    334.42       342.80       971.48       898.72       457.65       426.65    
  300.08         276.22       118.36       104.11  

          TABLE 5

                                                                               
                                                                               
                    General + Mental Health + Dental Rates:                    
                                                                               
                                                                               
                                                    Effect from July 1, 05 -
Dec. 31, 05     Effect from Jan. 1, 06 - June 30, 06     TANF                  
                                                                SSI-NO-MEDICARE
                          SSI-B   SSI-AB     SSI-B   SSI-AB Area   BTHMO+2MO  
3MO-11MO   AGE (1-5)   AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+) BTHMO+2MO  
3MO-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)      
    AGE (65-)   AGE (65+)             AGE (65-)   AGE (65+)                    
                Female   Male   Female   Male                                  
                                                                               
01
    856.86       169.86       87.27       69.60       134.50       76.14      
228.68       149.10       304.00       8,379.21       1,456.22       386.89    
  267.23       287.97       733.35       632.69       367.59       332.50      
236.48         221.72       95.35       64.90  
02
    656.87       169.88       88.05       74.82       134.77       76.41      
227.58       148.00       303.40       8,379.20       1,466.21       391.42    
  282.22       267.93       691.54       622.02       380.89       329.36      
233.33         235.02       92.20       81.75  
03
    956.51       190.36       87.82       73.70       143.85       73.21      
267.43       167.67       344.37       8,796.58       1,536.66       404.61    
  249.14       253.82       705.81       651.12       367.90       301.60      
212.17         239.01       86.39       74.52  
04
    677.99       175.56       89.67       68.54       132.41       72.56      
239.16       166.42       320.90       8,671.86       1,495.61       396.55    
  258.50       266.28       686.70       637.05       343.38       314.26      
223.92         216.69       96.99       85.74  
05
    919.99       183.45       94.96       72.47       139.89       78.66      
256.49       187.69       337.26       9,248.02       1,615.46       426.71    
  259.96       265.51       741.31       884.91       337.63       327.49      
229.49         219.49       90.18       76.92  
06
    839.91       168.15       87.92       74.13       136.34       80.65      
236.22       166.29       313.39       8,536.60       1,494.32       396.83    
  268.38       289.13       751.60       667.14       321.97       293.12      
204.33         203.66       76.12       66.32  
07
    894.05       176.68       92.25       74.05       136.20       77.18      
246.16       161.49       326.14       8,976.52       1,674.01       417.39    
  270.26       269.62       737.28       677.16       313.96       299.51      
211.61         204.38       87.42       76.23  
08
    785.53       156.67       80.66       82.06       119.32       65.68      
216.18       141.66       287.76       6,247.94       1,440.23       379.11    
  233.83       238.17       663.94       611.71       315.68       301.33      
211.71         194.37       81.86       70.64  
09
    850.67       169.69       88.02       68.42       130.47       72.02      
230.86       160.62       306.62       9,123.68       1,599.09       420.87    
  257.19       262.96       737.05       682.30       293.64       331.52      
234.21         184.39       90.36       79.11  
10
    854.19       170.89       89.25       74.28       135.25       76.71      
234.07       163.50       314.22       11,134.68       1,956.22       514.10    
  315.08       322.23       903.47       838.82       320.96       349.89      
246.57         210.67       90.86       78.61  
11
    1,110.69       220.97       114.29       89.72       170.00       94.05    
  296.44       184.64       399.34       12,135.44       2,122.08       558.67  
    341.36       349.08       974.53       900.78       459.09       429.56    
  301.23         277.66       121.36       105.26  

          TABLE 6

                                                                               
                                                                               
                    General + Mental Health + Transportation Rates:            
                                                                               
                                                                               
                                                            Effect from July 1,
06 - Dec. 31, 06     Effect from Jan. 1, 06 - June, 30, 06     TANF            
                                                                     
SSI-NO-MEDICARE                           SSI-B   SSI-AB     SSI-B   SSI-AB Area
  BTHMO+2MO   3MO-11MO   AGE (1-5)   AGE (6-13) AGE (14-20) AGE (21-54) AGE
(55+) BTHMO+2MO   3MO-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)
  AGE (66+)           AGE (65-)   AGE (65+)             AGE (65-) AGE (65+)    
                                Female   Male   Female   Male                  
                                                                               
               
01
    859.91       170.77       85.48       64.88       130.31       72.41      
230.32       149.96       306.37       6,391.68       1,468.03       391.80    
  265.39       268.24       746.90       642.34       381.78       348.03      
242.96         235.91       110.88       91.37  
02
    869.92       170.78       86.26       69.90       130.68       72.88      
229.22       148.86       306.77       6,391.87       1,468.02       396.33    
  280.38       268.20       705.09       631.67       396.08       344.68      
239.80         249.21       107.73       68.22  
03
    959.99       191.67       95.65       67.87       138.37       73.55      
257.16       166.87       345.76       8,611.66       1,550.93       410.11    
  246.22       263.50       720.86       682.01       367.18       323.05      
221.05         248.29       106.64       83.40  
04
    880.33       178.42       68.25       64.42       128.66       69.26      
237.96       165.06       321.23       8,588.74       1,611.35       403.87    
  267.27       257.73       713.61       849.26       348.76       335.40      
232.76         222.27       118.11       94.58  
05
    922.11       184.22       91.78       66.33       132.77       70.66      
247.20       160.68       333.12       9,257.24       1,624.01       426.24    
  263.80       261.34       746.60       888.84       338.19       335.39      
232.97         220.15       95.06       80.40  
06
    842.33       169.04       65.61       68.45       132.90       75.88      
232.24       152.60       312.04       8,646.98       1,504.07       398.40    
  264.50       287.21       758.66       862.46       324.14       302.75      
208.48         206.02       87.75       70.47  
07
    895.76       179.21       90.05       69.01       133.25       72.97      
241.91       157.70       326.30       8,687.65       1,684.56       420.65    
  266.86       268.24       746.93       684.12       318.23       313.37      
217.36         208.65       101.28       82.06  
08
    788.66       168.02       79.05       67.26       116.07       61.79      
213.16       138.66       287.30       8,259.66       1,451.17       383.10    
  231.23       237.61       673.07       616.33       323.00       312.89      
216.62         201.71       93.44       75.56  
09
    863.65       170.66       65.31       61.92       124.27       69.68      
229.68       149.36       309.18       9,136.01       1,610.59       424.70    
  254.19       262.11       748.60       690.58       298.78       348.11      
241.18         187.53       106.97       56.08  
10
    856.38       171.69       86.72       66.39       129.53       71.82      
232.96       162.21       314.52       11,151.25       1,970.65       519.53    
  311.58       321.58       919.86       848.54       325.77       399.08      
263.62         215.48       110.04       86.68  
11
    1,112.09       221.48       110.76       62.14       162.18       87.63    
  298.62       192.80       398.87       12,145.46       2,131.39       660.13  
    336.09       346.82       883.20       907.03       462.31       439.76    
  305.52         280.86       131.46       109.55  

AHCA Contract No. FA523, Attachment VIII-A, Page 2 of 3





--------------------------------------------------------------------------------



 



     TABLE 7
     

                                                                               
                                                                               
                    General + Dental + Transportation Rates:                    
                                                                               
                                                                               
                                    Effect from July 1, 06 - Dec. 31, 05    
Effect from Jan. 1, 06 - June 30, 06     TANF                                  
                                                SSI-NO-MEDICARE                
  SSI-B   SSI-AB     SSI-B   SSI-AB Area   THMO+2MO   3MO-11MO   AGE (1-5)   AGE
(6-13)   AGE (14-20)   AGE (21-64)   AGE (65+)   THMO+2MO   3MO-11MO   AGE (1-5)
  AGE(6-13)   AGE (14-20)   AGE(21-54)   AGE (66+)           AGE (65-)  
AGE(66+)             AGE (65-)   AGE (65+)                                    
Female   Male   Female   Male                                                  
                                                               
01
    869.90       170.77       86.68       68.47       123.96       64.67      
227.19       146.65       303.27       8,391.86       1,468.03       363.21    
  198.76       218.41       663.06       610.23       374.15       332.40      
226.73         228.28       95.25       75.15  
02
    869.90       170.77       86.68       56.47       123.65       64.67      
227.19       146.65       303.27       8,391.66       1,468.03       363.21    
  198.76       218.41       653.06       610.23       374.15       332.40      
226.73         228.28       96.25       75.16  
03
    969.88       191.67       97.80       66.99       139.86       73.71      
259.13       168.27       346.41       8,811.87       1,650.95       406.61    
  213.66       234.73       698.86       663.92       359.95       317.66      
214.33         241.06       101.26       79.68  
04
    880.32       176.42       89.37       60.59       127.26       86.93      
239.68       156.20       321.63       8,588.73       1,511.36       396.41    
  206.42       227.16       682.26       636.76       341.38       320.25      
216.17         214.90       102.96       77.99  
05
    922.11       184.23       94.57       66.74       136.67       71.91      
266.05       167.77       338.00       9,267.23       1,824.04       424.57    
  225.76       246.02       729.85       683.26       338.22       331.84      
226.56         220.18       94.61       72.99  
06
    842.31       169.03       88.65       59.94       124.05       66.87      
233.16       152.46       311.13       8,546.96       1,504.08       393.27    
  208.60       226.20       860.79       637.03       325.49       303.34      
206.05         207.37       86.34       68.04  
07
    896.76       179.21       91.02       62.11       129.78       68.41      
246.43       160.22       327.54       8,987.84       1,684.58       414.47    
  219.94       240.47       718.01       672.96       315.53       304.86      
206.91         205.96       92.86       71.63  
08
    788.84       158.02       80.77       56.58       115.55       61.18      
217.80       142.10       289.49       8,259.67       1,451.18       379.25    
  189.01       218.79       664.78       611.86       318.86       308.06      
209.36         197.66       88.60       68.29  
09
    663.65       170.66       67.75       61.02       125.93       66.90      
231.93       160.98       309.96       9,136.00       1,610.60       421.31    
  223.21       244.21       729.05       683.16       294.37       339.14      
230.67         185.12       98.00       75.47  
10
    656.36       171.68       87.94       60.90       126.92       66.93      
233.48       152.21       313.80       11,161.24       1,970.67       515.75    
  273.87       299.62       896.47       839.11       323.92       388.20      
248.90         213.63       107.16       81.94  
11
    1,112.09       221.49       112.91       77.26       161.07       84.83    
  297.35       193.00       398.36       12,145.44       2,131.41       555.46  
    283.43       321.17       955.35       898.16       456.78       436.97    
  300.87         276.35       128.67       104.80  

     TABLE 8

                                                                               
                                                                               
                    General + Mental Health + Transportation + Dental Rates:    
                                                                               
                                                                               
                                    Effect from July 1, 05 - Dec. 31, 06    
Effect from Jan. 1, 06 - June 30, 06     TANF                                  
                                                SSI-NO-MEDICARE                
  SSI-B   SSI-AB     SSI-B   SSI-AB Area   THMO+2MO   3MO-11MO   AGE (1-5)   AGE
(6-13)   AGE (14-20)   AGE (21-54)   AGE(66+)   THMO+2MO   3MO-11MO   AGE (1-5)
  AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (56+)           AGE (66-)   AGE
(65+)             AGE (65-)   AGE (65+)                                    
Female   Male   Female   Male                                                  
                                                               
01
    859.91       170.78       86.17       70.26       136.16       77.17      
231.34       160.80       306.99       8,391.88       1,468.06       394.29    
  269.34       291.61       748.19       643.21       381.88       348.99      
243.32         236.01       111.64       91.74  
02
    859.92       170.79       68.95       75.27       136.42       77.44      
230.24       149.70       306.39       8,391.87       1,468.04       398.82    
  284.33       271.77       709.38       832.54       396.18       345.84      
240.17         249.31       108.69       86.69  
03
    969.99       191.68       98.85       74.45       146.53       79.38      
260.48       169.62       347.79       8,811.88       1,550.86       413.65    
  251.69       258.46       723.66       663.83       360.64       325.20      
221.87         249.66       108.79       84.22  
04
    880.33       176.43       90.56       69.04       133.68       73.36      
241.21       157.73       323.20       8,588.74       1,611.37       406.42    
  261.31       261.38       716.49       651.07       349.97       337.72      
233.64         223.48       120.43       96.46  
05
    922.12       164.24       95.59       72.93       141.04       77.38      
257.36       169.08       339.34       9,267.24       1,624.06       431.09    
  261.49       268.30       752.11       692,56       343.09       341.64      
235.36         225.05       104.31       82.79  
06
    842.33       169.05       88.63       74.64       139.86       81.47      
238.34       157.64       316.77       6,546.98       1,504.10       402.95    
  270.13       292.30       763.67       666.63       326.73       307.64      
210.35         208.61       92.64       72.34  
07
    695.76       179.22       92.76       74.42       139.13       77.76      
247.66       162.45       328.82       6.887.86       1,684.58       424.00    
  272.17       273.04       750.55       656.56       319.41       316.66      
218.62         209.63       104.57       83.34  
08
    788.65       158.03       81.78       82.73       121.00       66.63      
218.90       143.40       290.82       8,259.68       1,451.19       386.96    
  236.76       241.72       677.68       621.46       326.46       316.82      
218.13         204.17       97.37       77.06  
09
    853.56       170.67       88.88       69.04       132.02       72.99      
233.38       162.43       311.46       9,136.01       1,610.61       427.88    
  259.24       266.68       751.60       692.54       298.06       360.76      
242.19         168.80       108.62       87.09  
10
    866.36       171.70       89.90       74.76       136.44       77.45      
236.99       154.72       316.37       11,151.25       1,970.68       523.77    
  317.64       327.24       922.88       860.57       327.23       372.07      
254.77         218.94       113.03       87.81  
11
    1,112.10       221.50       114.71       90.02       170.76       94.52    
  299.67       195.32       400.73       12,145.45       2,131.42       564.51  
    343.03       352.10       986.25       909.09       463.76       442.77    
  308.67         282.32       134.47       110.70  

AHCA Contract No. FA523, Attachment VIII-A, Page 3 of 3

